Exhibit 10.45

AMENDMENT NO. 5

TO

LICENSE AGREEMENT

BETWEEN MAYO FOUNDATION FOR MEDICAL EDUCATION AND RESEARCH

AND

ENTEROMEDICS, INC.

This Amendment No. 5 (the “Amendment No. 5”) is entered into as of February 3rd,
2014 (the “Execution Date of Amendment No. 5”) by and between Mayo Foundation
for Medical Education and Research, a Minnesota charitable corporation, located
at 200 First Street SW, Rochester, Minnesota 55905-0001 (“MAYO”), and
EnteroMedics, Inc., a private for-profit corporation located at 2800 Patton
Road, Roseville, Minnesota 55113 (“COMPANY”) and amends that certain License
Agreement by and between MAYO and COMPANY with an Effective Date as of
February 3, 2005 (the “License Agreement”) and Amendment No. 1 to the License
Agreement with an Execution Date of February 3rd, 2010 (“Amendment No. 1”),
Amendment No. 2 to the License Agreement with an Execution Date of January 4th,
2011 (“Amendment No, 2”), Amendment No. 3 to the License Agreement with an
Execution Date of February 3rd, 2012 (“Amendment No. 3”), and Amendment No. 4 to
the License Agreement with and Execution Date of February 3rd, 2013 with the
effect of amending, restating and replacing the following provisions in their
entirety with the text set forth below:

2.02 MAYO KNOW-HOW COMMITMENT. For a period of five (5) years from the Effective
Date for the Obesity Device Group and the Vagal Blocking Device Group and for a
period of five (5) years from the Execution Date of Amendment No. 1 for Michael
Camilleri, M.D., Michael Sarr, M.D. and Michael Kendrick of the Phase II Mayo
Group and until December 31st, 2010 for William Sandborn, M.D. of the Phase II
Mayo Group, unless terminated earlier by either COMPANY or MAYO as provided for
in this Agreement, MAYO commits to the following:

 

(a) Subject to existing obligations to third parties, MAYO policies and for so
long as its members are employees of MAYO, the Obesity Device Group shall confer
with the COMPANY in the Field as follows: (i) exclusively for Product
Development for devices to treat obesity and nonexclusively for Product Testing;
and (ii) non-exclusively for Product Development and Product Testing with
COMPANY for Vagal Devices to treat gastrointestinal disorders other than obesity
(for example, pancreatitis and irritable bowel syndrome) and excluding obesity.

 

(b) Subject to existing obligations to third parties, MAYO policies and for so
long as its members are employees of MAYO, the Vagal Blocking Device Group shall
confer exclusively with the COMPANY for Product Development and nonexclusively
for Product Testing, all for Vagal Devices.

 

(c) Subject to existing obligations to third parties, MAYO policies and for so
long as its members are employees of MAYO, the Phase II Mayo Group shall confer
with the COMPANY in the Field as follows: (i) exclusively for Product
Development for Vagal Devices and nonexclusively for Product Development of
other devices to treat obesity and nonexclusively for Product Testing; and
(ii) non-exclusively for Product Development and Product Testing with COMPANY
for Vagal Devices to treat gastrointestinal disorders other than obesity.

 



--------------------------------------------------------------------------------

(d) Subject to existing obligations to third parties, MAYO hereby grants COMPANY
a royalty-bearing, worldwide license to use the Know-How in the Field to
develop, make, use and sell COMPANY Products as provided below:

 

  1. With respect to Obesity Device Group Know-How for:

 

  (a) Product Development, such license shall be exclusive for obesity devices
and non-exclusive for Vagal Devices for treating conditions other than obesity;
and

 

  (b) Product Testing, such license shall be non-exclusive.

 

  2. With respect to the Vagal Blocking Device Group Know-How for:

 

  (a) Product Development, such license shall be exclusive; and

 

  (b) Product Testing, such license shall be non-exclusive.

 

  3. With respect to the Phase II Mayo Group Know-How for:

 

  (a) Product Development, such license shall be exclusive for Vagal Devices to
treat obesity and nonexclusive for Vagal Devices for treating other conditions
other than obesity; and

 

  (b) Product Testing, such license shall be non-exclusive.

COMPANY shall have the right to sublicense such know-how, but not any obligation
of MAYO to confer, on the same terms and conditions as set forth above with
respect to Licensed Patents.

 

(e) MAYO represents and warrants that to the best of internal patent counsel’s
knowledge as of the Effective Date and without a duty to inquire, MAYO is not
aware of any existing third party obligations that will materially interfere
with the Obesity Device Group, the Vagal Blocking Device Group or the Phase II
Mayo Group from conferring with COMPANY under Section 2.02, in accordance the
terms and conditions of this Agreement.

Each member of the Obesity Device Group, the Vagal Blocking Device Group and the
Phase II Mayo Group shall use reasonable efforts to attend meetings, achieve
specific Product Development objectives and milestones, and conduct Product
Testing, contributing on average among the individuals of the groups between 3-6
person hours per month as requested by COMPANY. Any time credited under this
Section shall not also be subject to compensation under any other agreement
including any agreement referenced under Section 3.14 of this Agreement.

Except as expressly amended by this Amendment No. 5 all terms and conditions of
the License Agreement as previously amended by Amendment No. 1, Amendment No. 2,
Amendment No. 3, and Amendment No. 4, shall remain in full force and effect.

 

MAYO FOUNDATION FOR MEDICAL EDUCATION AND RESEARCH     ENTEROMEDICS, INC. By:  

/s/ James A. Rogers, III

    By:  

/s/ Greg S. Lea

Name:   James A. Rogers, III     Name:   Greg S. Lea Title:   Chair Mayo Clinic
Ventures     Title:   SVP, CFO, COO Date:   2/6/14     Date:   February 6, 2014